UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT


                                No. 99-60067


                    LOEWEN LOUISIANA HOLDINGS, INC.,
                       CENTRAL SERVICES DIVISION,

                                             Petitioner-Cross Respondent,
                                      v.

                    NATIONAL LABOR RELATIONS BOARD,

                                             Respondent-Cross Petitioner.


         Petition for Review and Cross-Petition for Enforcement
                of an the National Labor Relations Board
                              (15-CA-15069)


                             December 13, 1999

Before JONES, BARKSDALE and DENNIS, Circuit Judges.

PER CURIAM:*

             The court has considered this appeal in light of the

briefs, oral argument and pertinent portions of the record.

             Having done so, we conclude that there is substantial

evidence to support the NLRB’s determination that the petitioner’s

supervisors are not within the purview of § 2(11) of the National

Labor Relations Act, and they were therefore properly included in

the bargaining unit.          The NLRB’s order is AFFIRMED, and the

bargaining order may be ENFORCED.




     *
         Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                       1